 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ISAIAH JOEL PETILLO,                                 CASE No. 1:18-cv-1188-JLT (PC)
12                       Plaintiff,                        ORDER DISCHARGING ORDER TO
13                                                         SHOW CAUSE AND DIRECTING CLERK
              v.                                           OF COURT TO ASSIGN A DISTRICT
14                                                         JUDGE TO THIS CASE; AND
      J.L. PETERSON, et al.,
15                                                         FINDINGS AND RECOMMENDATIONS
                         Defendants.                       TO DISMISS THIS ACTION WITHOUT
16                                                         PREJUDICE FOR FAILURE TO EXHAUST
                                                           ADMINISTRATIVE REMEDIES PRIOR
17
                                                           TO FILING SUIT
18
                                                           (Doc. 1)
19
                                                           FOURTEEN-DAY DEADLINE
20
21          On March 1, 2019, the Court directed plaintiff to show cause why this action should not be

22   dismissed because of plaintiff’s admission in his complaint that he had not yet exhausted his

23   administrative remedies and that “prison officials will peruse this issue, but it should be completed

24   by time this 1983 is accepted.” Compl. at 3; Doc. 8. In his response to the order to show cause,

25   plaintiff acknowledges that his administrative remedies were exhausted on December 20, 2018,

26   four months after he initiated this case. (Doc. 9.)

27          Pursuant to the Prison Litigation Reform Act, “[n]o action shall be brought with respect to

28   prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any


                                                       1
 1   jail, prison, or other correctional facility until such administrative remedies as are available are

 2   exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the available administrative

 3   remedies before filing suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d

 4   1198, 1199-1201 (9th Cir. 2002). Exhaustion is required regardless of the relief sought by the

 5   prisoner and regardless of the relief offered by the process, Booth v. Churner, 532 U.S. 731, 741

 6   (2001), and the exhaustion requirement applies to all suits relating to prison life, Porter v. Nussle,

 7   435 U.S. 516, 532 (2002).

 8          Although the “failure to exhaust is an affirmative defense under the PLRA,” a prisoner's

 9   complaint may be dismissed for failure to state a claim when an affirmative defense appears on its

10   face. Jones v. Bock, 549 U.S. at 202, 215; see also Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir.

11   2014) (en banc) (noting that where a prisoner's failure to exhaust is clear from the fact of the

12   complaint, his complaint is subject to dismissal for failure to state a claim, even at the screening

13   stage); Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (“A prisoner's concession to

14   nonexhaustion is a valid ground for dismissal[.]”), overruled on other grounds by Albino, 747 F.3d

15   at 1166.

16          In California, a prison inmate satisfies the administrative exhaustion requirement by

17   following the procedures set forth in Sections 3084.1 through 3084.8 of Title 15 of the CCR. An

18   inmate “may appeal any policy, decision, action, condition, or omission by the department or its

19   staff that the inmate ... can demonstrate as having a material adverse effect upon his or her health,

20   safety, or welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). The regulations require the prisoner to
21   proceed through all three levels of review. See Cal. Code Regs. tit. 15, § 3084.2(a). A decision at

22   the third level of review, known as the director's level of review, is not appealable and constitutes

23   the final level of administrative review. Id.

24          Plaintiff has alleged affirmatively that his administrative appeal was still pending review

25   when he initiated this action and that he did not receive a third level decision until December 2018,

26   four months later. Therefore, plaintiff's failure to exhaust his administrative remedies prior to filing
27   suit is clear from the face of the complaint. Based on plaintiff’s concession of nonexhaustion, this

28   action must be dismissed, without prejudice. Jones, 549 U.S. at 211; McKinney, 311 F.3d at 1199-


                                                        2
 1   1201; see also City of Oakland, Cal. v. Hotels.com LP, 572 F.3d 958, 962 (9th Cir. 2009) (“[F]ailure

 2   to exhaust the administrative remedies is properly treated as a curable defect and should generally

 3   result in a dismissal without prejudice.”); Albino, 747 F.3d at 1170 (“Exhaustion should be decided,

 4   if feasible, before reaching the merits of a prisoner's claim”); Rhodes v. Robinson, 621 F.3d 1002,

 5   1004 (9th Cir. 2010) (the “exhaustion requirement does not allow a prisoner to file a complaint

 6   addressing non-exhausted claims.”) (citing McKinney, 311 F.3d at 1199). This result is the same

 7   even though Plaintiff indicates that he is seeking emergency relief for medication and surgery.

 8   Booth v. Churner, 532 U.S. 731, 741 n.6 (2001). Further, although the Court would typically grant

 9   plaintiff leave to amend due to his pro se status, amendment is futile in this instance because the

10   failure to exhaust cannot be cured by the allegation of additional facts. See Lopez v. Smith, 203

11   F.3d 1122, 1127 (9th Cir. 2000); see also Schmier v. U.S. Court of Appeals for the Ninth Circuit,

12   279 F.3d 817, 824 (9th Cir. 2002) (recognizing “[f]utility of amendment” as a proper basis for

13   dismissal without leave to amend). Accordingly, the Court ORDERS as follows:

14          1. The Order to Show Cause is DISCHARGED;

15          2. The Clerk of Court shall assign a district judge to this case; and

16          The Court RECOMMENDS that this action be dismissed, without prejudice, for failure to

17   exhaust the administrative remedies.

18          These Findings and Recommendations will be submitted to the United States District

19   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within 14

20   days after being served with these Findings and Recommendations, Plaintiff may file written
21   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

22   Findings and Recommendations.”

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


                                                      3
 1          Plaintiff is advised that failure to file objections within the specified time may result in the

 2   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. Nov. 18, 2014)

 3   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 2, 2019                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       4
